Exhibit 10.1




April 25, 2008







VIA FACSIMILE




Douglas C. Lane

President & CEO

Abviva, Inc.

The Tower

10940 Wilshire Blvd., Suite 600

Los Angeles, CA 90024




RE:

Resignation from Abviva Board of Directors




Dear Doug:




Please accept my resignation from the Board of Directors of Abviva, Inc.
effective immediately.  My new role as partner/counsel at Anthem Venture
Partners has and will continue to place restrictions on my time and I simply
cannot dedicate the requisite effort to Abviva—the timing of this letter is
probably not ideal but is not in any way influenced by your recent proposal.




I have enjoyed working with you and the Board for the past nearly 2 years.  I
wish you and the Board all the best in your efforts to Abviva forward.




Very truly yours,




/s/ Jonathan F. Atzen




Jonathan F. Atzen



